Exhibit 10.1

 

 

Deutsche Bank [g60851ks01i001.gif]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: (212) 250-2500

 

DATE:

 

March 2, 2015

 

 

 

TO:

 

NorthStar Realty Finance Corp.

 

 

399 Park Avenue, 18th Floor

 

 

New York, NY 10022

ATTENTION:

 

Albert Tylis, President

TELEPHONE:

 

01 212 547 2600

FACSIMILE:

 

01 212 547 2700

 

 

 

FROM:

 

Deutsche Bank AG, London Branch

TELEPHONE:

 

44 20 7545 0556

FACSIMILE:

 

44 11 3336 2009

 

 

 

SUBJECT:

 

Registered Forward Transaction

 

 

 

REFERENCE NUMBER(S):

 

623305

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and NorthStar Realty Finance Corp. (“Counterparty”)
on the Trade Date specified below (the “Transaction”).  This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

 

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES
INC. (“DBSI”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND
HAS NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL
DELIVERY OF

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshuman Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske, Henry Ritchotte and
Christian Sewing.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
European Central Bank) and, in the United Kingdom, by the Prudential Regulation
Authority. It is subject to supervision by the European Central Bank and by
BaFin, Germany’s Federal Financial Supervisory Authority, and is subject to
limited regulation in the United Kingdom by the Prudential Regulation Authority
and Financial Conduct Authority.

 

Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany, Local Court of Frankfurt am
Main, HRB No. 30 000; Branch Registration in England and Wales BR000005 and
Registered Address: Winchester House, 1 Great Winchester Street, London EC2N
2DB. Deutsche Bank AG, London Branch is a member of the London Stock Exchange.
Details about the extent of our authorisation and regulation by the Prudential
Regulation Authority, and regulation by the Financial Conduct Authority are
available on request or from www.db.com/en/content/eu_disclosures.htm.

 

--------------------------------------------------------------------------------


 

FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC.  DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation.  In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule except for the election of United States dollars (“USD”) as the
Termination Currency and such other elections set forth in this Confirmation). 
In the event of any inconsistency between the provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that,
other than the Transaction to which this Confirmation relates, no other
transactions are currently governed by the Agreement.  The parties also
acknowledge that the Transaction to which this Confirmation relates is not
governed by, and shall not be treated as a Transaction under, any other ISDA
Master Agreement entered into between Deutsche and Counterparty from time to
time.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

March 2, 2015

 

 

 

Effective Date:

 

March 6, 2015

 

 

 

Seller:

 

Counterparty

 

 

 

Buyer:

 

Deutsche

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“NRF”)

 

 

 

Number of Shares:

 

Initially 40,000,000 Shares; provided, that (i) the Number of Shares shall be
increased on each Date of Delivery (as defined in the Underwriting Agreement (as
defined below)) by the number of Borrowed Option Shares (as such term is defined
in the Underwriting Agreement) purchased by the Underwriters (as such term is
defined in the Underwriting Agreement) pursuant to Section 1(b) of the
Underwriting Agreement (the “Additional Shares”); (ii) the Number of Shares
shall be reduced by the number of Company Top-Up Initial Shares (as defined in
the Underwriting Agreement); and (iii) on each Settlement Date, the Number of
Shares shall be reduced by the number of Settlement Shares settled on such date.

 

 

 

Initial Forward Price:

 

USD 18.14 per Share

 

 

 

Forward Price:

 

(a)

On the Effective Date, the Initial Forward Price; and

 

2

--------------------------------------------------------------------------------


 

 

 

(b)

on each calendar day thereafter, the Forward Price as of the immediately
preceding calendar day multiplied by the sum of (i) 1 and (ii) the Daily Rate
for such day; provided that, on each Forward Price Reduction Date, the Forward
Price in effect on such date shall be the Forward Price otherwise in effect on
such date minus the Forward Price Reduction Amount for such Forward Price
Reduction Date; provided further that, if the Number of Shares is increased in
respect of any Borrowed Option Shares, the Forward Price shall be adjusted by
the Calculation Agent on the Date of Delivery for such Borrowed Option Shares to
account for the fact that the application of the Daily Rate under this clause
(b) shall not apply prior to such Date of Delivery with respect to the number of
Shares by which the Number of Shares has been so increased.

 

 

 

Daily Rate:

 

For any day, a rate (which may be positive or negative) equal to
(i) (a) USD-Federal Funds Rate for such day minus (b) the Stock Loan Rate
divided by (ii) 365.

 

 

 

USD-Federal Funds Rate:

 

For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for a particular day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

 

 

 

Stock Loan Rate:

 

The stock loan cost (expressed as a rate) for the Shares incurred from time to
time by Deutsche as determined by Deutsche. On a periodic basis, but no less
frequently than once per month, Deutsche will provide to Counterparty, by e-mail
to the e-mail address provided by Counterparty herein, a report (in a commonly
used file format for the storage and manipulation of financial data), in
reasonable detail, of its determination of the Stock Loan Rate for the preceding
period; provided that Deutsche shall not be obligated to disclose any
information used by it for such determination that it reasonably determines is
proprietary or confidential.

 

 

 

Prepayment:

 

Not Applicable

 

 

 

Forward Price Reduction Dates:

 

The record date for any payment of a cash dividend by Counterparty.

 

 

 

Forward Price Reduction Amount:

 

For each Forward Price Reduction Date, USD 0.40.

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Clearance System:

 

The Depository Trust Company

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof, and by replacing the words “or (iii) an Early
Closure.” with “(iii) an Early Closure or (iv) a Regulatory Disruption, in each
case that the Calculation Agent determines is material.”

 

3

--------------------------------------------------------------------------------


 

Early Closure:

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Settlement:

 

 

 

 

 

Settlement Currency:

 

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent)

 

 

 

Settlement Date:

 

Any Scheduled Trading Day following the Effective Date up to and including the
Final Date that is either:

 

 

 

 

 

(a)

designated by Counterparty as a “Settlement Date” by a written notice (a
“Settlement Notice”) delivered to Deutsche (i) no later than 10:00 a.m. (New
York City time) on the Scheduled Trading Day preceding the Settlement Date, if
Physical Settlement applies, and (ii) no less than a number of Scheduled Trading
Days equal to (x) the number of Settlement Shares divided by 850,000, plus
(y) three (rounded up to the nearest integer in the event such calculation
results in a fractional number) prior to such Settlement Date, which may be the
Final Date, if Cash Settlement or Net Stock Settlement applies; provided that
(I) Counterparty may not designate a Settlement Date hereunder to which Cash
Settlement or Net Stock Settlement applies if the Unwind Period hereunder would
overlap in any respect with an Unwind Period under any other transaction
governed by the Agreement; (II) if Cash Settlement or Net Stock Settlement
applies, any Settlement Date, including a Settlement Date on the scheduled Final
Date, shall be deferred until the third Scheduled Trading Day following the date
on which Deutsche is able to completely unwind its hedge with respect to the
Settlement Shares if Deutsche is unable to completely unwind its hedge with
respect to the Settlement Shares during the Unwind Period due to a Market
Disruption Event or Liquidity Event; and (III) if Deutsche shall fully unwind
its hedge with respect to the Settlement Shares during an Unwind Period by a
date that is more than three Scheduled Trading Days prior to a Settlement Date
specified above, Deutsche may, by written notice to Counterparty, specify any
Scheduled Trading Day prior to such original Settlement Date as the Settlement
Date; or

 

 

 

 

 

 

(b)

designated by Deutsche as a Settlement Date pursuant to the “Acceleration
Events” provisions below;

 

 

 

 

 

 

provided that the Final Date will be a Settlement Date if on such date the
Number of Shares for which a Settlement Date has not already been designated is
greater than zero; provided further that, if any Settlement Date specified above
is not an Exchange Business Day, the Settlement Date shall instead be the next
Exchange Business Day; and provided further that, following the occurrence of at
least three consecutive Suspension Days during an Unwind Period and while such
Suspension Days are continuing, Deutsche may designate any subsequent Exchange
Business Day as the Settlement Date with respect to the portion of the
Settlement Shares, if any, for which Deutsche has determined an Unwind Purchase
Price during such Unwind Period, it being understood that the Unwind Period with
respect to the remainder of such Settlement Shares shall recommence on the next
succeeding Exchange Business Day that is not a Suspension Day.

 

4

--------------------------------------------------------------------------------


 

Final Date:

 

September 2, 2015 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day)

 

 

 

Regulatory Disruption:

 

A “Regulatory Disruption” shall occur if Deutsche determines in its reasonable
discretion, based on the advice of outside counsel of national standing, that it
is appropriate in light of legal, regulatory or self-regulatory requirements or
related policies or procedures that generally apply to transactions of a nature
and kind similar to the Transaction for it to refrain from all or any part of
the market activity in which it would otherwise engage in connection with the
Transaction, including without limitation as a result of restrictions set forth
under Rule 10b-18 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Deutsche shall notify Counterparty if it makes any such
determination based on advice of outside counsel of national standing within two
Scheduled Trading Days of making such determination.

 

 

 

Liquidity Event:

 

A “Liquidity Event” shall occur if Deutsche determines on any day the trading
volume or liquidity of trading in the Shares is materially reduced from levels
prevailing on the Trade Date.

 

 

 

Settlement Shares:

 

(a)

With respect to any Settlement Date other than the Final Date, the number of
Shares designated as such by Counterparty in the relevant Settlement Notice or
designated pursuant to the “Acceleration Events” provisions below, as
applicable; provided that the Settlement Shares so designated shall (i) not
exceed the Number of Shares at that time and (ii) be at least equal to the
lesser of 1,000,000 and the Number of Shares at that time; and

 

 

 

 

 

(b)

with respect to the Settlement Date on the Final Date, a number of Shares equal
to the Number of Shares at that time;

 

 

 

 

 

in each case with the Number of Shares determined taking into account pending
Settlement Shares.

 

 

 

Settlement Method Election:

 

Physical Settlement, Cash Settlement or Net Stock Settlement, at the election of
Counterparty, in its sole discretion, as set forth in a Settlement Notice;
provided that, if Counterparty elects Cash Settlement or Net Stock Settlement,
it shall be deemed to have repeated the representations contained under
“Securities Laws Representations and Agreements” below; provided further that
Physical Settlement shall apply (i) if no Settlement Method is validly selected,
(ii) to any Settlement Shares with respect to which Deutsche does not unwind its
hedge positions prior to the Final Date as a result of a Regulatory Disruption
or a Liquidity Event or (iii) to any Settlement Date designated by Deutsche
pursuant to “Acceleration Events” below.

 

 

 

Physical Settlement:

 

If Physical Settlement is applicable, then Counterparty shall deliver to
Deutsche through the Clearance System a number of Shares equal to the Settlement
Shares for such Settlement Date, and Deutsche shall pay to Counterparty, by
transfer of immediately available funds to an account designated by
Counterparty, an amount equal to the Physical Settlement Amount for such
Settlement Date.

 

 

 

Physical Settlement Amount:

 

For any Settlement Date for which Physical Settlement is applicable, an amount
in cash equal to the product of (a) the Forward Price in effect on such
Settlement Date multiplied by (b) 0.995, multiplied by (c) the Settlement

 

5

--------------------------------------------------------------------------------


 

 

 

Shares for such Settlement Date.

 

 

 

Cash Settlement:

 

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is (i) a positive number, Deutsche will pay the Cash
Settlement Amount to Counterparty by transfer of immediately available funds to
an account designated by Counterparty and (ii) if the Cash Settlement Amount is
a negative number, Counterparty will pay the absolute value of the Cash
Settlement Amount to Deutsche by transfer of immediately available funds to an
account designated by Deutsche. Such amounts shall be paid on such Settlement
Date.

 

 

 

Cash Settlement Amount:

 

An amount determined by the Calculation Agent equal to: (i)(A) the weighted
average (weighted on the same basis as clause (C)) of the Forward Prices on each
day during the applicable Unwind Period (calculated assuming no reduction to the
Forward Price for any Forward Price Reduction Date that occurs during such
Unwind Period, it being understood, for the avoidance of doubt, that the related
Forward Price Reduction Amount(s) shall be accounted for pursuant to clause
(iii) below) multiplied by (B) 0.995, minus (C) the weighted average price (the
“Unwind Purchase Price”) at which Deutsche purchases Shares during the Unwind
Period to unwind its hedge with respect to the portion of the Number of Shares
to be settled during the Unwind Period (including, for the avoidance of doubt,
purchases on any Suspension Day or Disrupted Day in part), taking into account
Shares anticipated to be delivered or received if Net Stock Settlement applies,
and the restrictions of Rule 10b-18 under the Exchange Act agreed to hereunder,
multiplied by (ii) the Settlement Shares for such Settlement Date minus
(iii) the product of (A) the Forward Price Reduction Amount for any Forward
Price Reduction Date that occurs during such Unwind Period and (B) the number of
Settlement Shares with respect to which Deutsche has not unwound its hedge,
including the settlement of such unwinds, as of such Forward Price Reduction
Date.

 

 

 

Net Stock Settlement:

 

On any Settlement Date in respect of which Net Stock Settlement applies, if the
Cash Settlement Amount is a (i) positive number, Deutsche shall deliver a number
of Shares to Counterparty equal to the Net Stock Settlement Shares, or
(ii) negative number, Counterparty shall deliver a number of Shares to Deutsche
equal to the Net Stock Settlement Shares; provided that, if Deutsche determines
in its good faith judgment that it would be required to deliver Net Stock
Settlement Shares to Counterparty, Deutsche may elect to deliver a portion of
such Net Stock Settlement Shares on one or more dates prior to the applicable
Settlement Date. In no event will Counterparty be required to return any Net
Stock Settlement Shares that Deutsche has delivered to it pursuant to the
proviso to the immediately preceding sentence.

 

 

 

Net Stock Settlement Shares:

 

With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the Unwind Purchase Price, with the number of Shares rounded
up in the event such calculation results in a fractional number.

 

 

 

Unwind Period:

 

The period from and including the first Exchange Business Day following the date
Counterparty elects Cash Settlement or Net Stock Settlement in respect of a
Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date (as such date may be changed by Deutsche as described in the
first proviso in clause (a) of the definition of Settlement Date above and
provided that Deutsche may truncate any Unwind Period pending (and reduce the
Settlement Shares for such Unwind Period to the portion thereof, if any, for
which Deutsche has determined an Unwind Purchase Price) at the time Deutsche
designates a Settlement Date pursuant to the “Acceleration Events”

 

6

--------------------------------------------------------------------------------


 

 

 

provisions below, effective upon such designation).

 

 

 

Suspension Day:

 

Any Scheduled Trading Day on which Deutsche reasonably determines based on the
advice of outside counsel of national standing that it is appropriate or
necessary in light of legal, regulatory or self-regulatory requirements or
related policies or procedures for Deutsche to refrain from the market activity
in which it would otherwise engage in connection its hedge positions with
respect to the Transaction on such day, including without limitation as a result
of restrictions set forth under Rule 10b-18 of the Exchange Act. Deutsche shall
notify Counterparty within two Scheduled Trading Days of making any such
determination.

 

 

 

Share Cap:

 

In no event will Counterparty be required to deliver to Deutsche on any
Settlement Date, whether pursuant to Physical Settlement, Net Stock Settlement,
any Private Placement Settlement or any Registration Settlement, a number of
Shares in excess of (i) (A) 80,000,000Shares plus (B) the number of Additional
Shares multiplied by 2, subject to adjustment from time to time in accordance
with the provisions of this Confirmation or the Equity Definitions minus
(ii) the aggregate number of Shares delivered by Counterparty to Deutsche
hereunder prior to such Settlement Date.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in (i) shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

 

(a) Share-for-Share:

 

Calculation Agent Adjustment

 

 

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment

 

 

 

 

 

(c) Share-for-Combined:

 

Component Adjustment

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

 

(a) Share-for-Share:

 

Calculation Agent Adjustment

 

 

 

 

 

(b) Share-for-Other:

 

Calculation Agent Adjustment

 

 

 

 

 

(c) Share-for-Combined:

 

Calculation Agent Adjustment

 

 

 

Composition of Combined Consideration:

 

As reasonably determined by the Calculation Agent.

 

 

 

Nationalization, Insolvency or Delisting:

 

Subject to “Insolvency Filing” below, Cancellation and Payment

 

7

--------------------------------------------------------------------------------


 

 

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Deutsche; provided that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, (ii) immediately following the words “taxing
authority)” in clause (A) thereof, adding the phrase “, in each case, the
application of which directly or indirectly affects the Transaction or equity
derivative transactions with substantially similar characteristics”,
(iii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (iv) replacing the word “Shares” with “Hedge Positions” in clause
(X) thereof.

 

 

 

 

 

The parties agree that (A) any determination as to whether (i) the adoption of
or any change in any applicable law or regulation (including, without
limitation, any tax law) or (ii) the promulgation of or any change in or
announcement or statement of the formal or informal interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority, in each
case, the application of which directly or indirectly affects the Transaction or
equity derivative transactions with substantially similar characteristics), in
each case, constitutes a “Change in Law” shall be made without regard to
Section 739 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any similar legal certainty provision in any legislation enacted, or
rule or regulation promulgated, on or after the Trade Date.

 

 

 

Failure to Deliver:

 

Applicable only if the Settlement Method is Net Stock Settlement and the Cash
Settlement Amount is a positive number.

 

 

 

Insolvency Filing:

 

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, upon any Insolvency Filing or other proceeding under the
U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”) in respect of the Issuer, the Transaction shall automatically terminate
on the date thereof without further liability of either party to this
Confirmation to the other party (except for any liability in respect of any
breach of representation or covenant by a party under this Confirmation prior to
the date of such Insolvency Filing or other proceeding), it being understood
that the Transaction is a contract for the issuance of Shares by the Issuer.

 

8

--------------------------------------------------------------------------------


 

Hedging Disruption:

 

Applicable

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

300 basis points per annum

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Deutsche.

 

 

 

Determining Party:

 

For all applicable Additional Disruption Events, Deutsche.

 

 

 

Acknowledgments:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Calculation Agent:

 

Deutsche. Following any determination or calculation by the Calculation Agent
hereunder, in its capacity as such, upon request by Counterparty, the
Calculation Agent will provide to Counterparty, by e-mail to the e-mail address
provided by Counterparty herein, a report (in a commonly used file format for
the storage and manipulation of financial data) displaying, in reasonable
detail, the basis for any such determination or calculation, it being understood
that the Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or other proprietary or confidential information used by it
for such determination or calculation.

 

Account Details:

 

 

 

(a) Account for delivery of Shares to Deutsche:

To be furnished

 

 

(b) Account for payments to Counterparty:

To be furnished

 

 

(c) Account for payments to Deutsche:

Bank of New York
ABA 021-000-018
Deutsche Bank Securities, Inc.
A/C 8900327634
FFC: To be provided by Deutsche

 

Offices:

 

 

 

 

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party.

 

 

 

The Office of Deutsche for the Transaction is:

 

Deutsche Bank AG, London Branch

 

 

1 Great Winchester Street

 

 

Winchester House

 

 

London EC2N 2DB

 

Notices:  For purposes of this Confirmation:

 

9

--------------------------------------------------------------------------------


 

(a)

Address for notices or communications to Counterparty:

 

 

 

NorthStar Realty Finance Corp.

 

399 Park Avenue, 18th Floor

 

New York, NY 10022

 

Attention:

Albert Tylis, President

 

 

Ronald J. Lieberman, General Counsel

 

 

 

 

Telephone:

(212) 547 2600

 

Email:

tylis@nrfc.com

 

 

rlieberman@nrfc.com

 

 

 

 

with a copy to:

 

 

 

Sullivan & Cromwell LLP

 

125 Broad Street

 

New York, NY 10004

 

Attention:

Robert W. Downes

 

 

 

Telephone:

(212) 558-4312

 

Email:

downesr@sullcrom.com

 

 

 

(b)

Address for notices or communications to Deutsche:

 

 

 

Deutsche Bank AG, London Branch

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Attention:

Paul Stowell

 

 

Bethany Snoby

 

 

Michael Fortino

 

Telephone:

(212) 250-6270

 

 

(212) 250-5384

 

 

(212) 250-6734

 

Email:

paul.stowell@db.com

 

 

bethany.snoby@db.com

 

 

michael.fortino@db.com

 

 

 

 

with a copy to:

 

 

 

Deutsche Bank AG, London Branch

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Attention:

Lars Kestner

 

 

Michael Sanderson

 

Telephone:

(212) 250-6043

 

 

(212) 250-5535

 

Email:

lars.kestner@db.com

 

 

michael.sanderson@db.com

 

Effectiveness; Underwriting Agreement; Interpretive Letter.

 

Conditions to Effectiveness.  Deutsche’s obligations under this Confirmation
shall be subject to (i) the condition that the representations and warranties of
Counterparty contained in the underwriting agreement dated as of March 2, 2015
among Counterparty, Deutsche, Deutsche Bank Securities Inc., UBS Securities LLC
and each of the

 

10

--------------------------------------------------------------------------------


 

underwriters party thereto (as amended, the “Underwriting Agreement”) are true
and correct on the Effective Date as if made as of the Effective Date, (ii) the
condition that Counterparty has performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date, (iii) the satisfaction or waiver of all of the conditions set forth in
Section 6 of the Underwriting Agreement, and (iv) the condition that the
Underwriting Agreement has not been terminated pursuant to Section 7 or
Section 8 thereof.

 

Underwriting Agreement Representations, Warranties and Covenants.  On the Trade
Date and on each date on which Deutsche or its affiliates delivers a prospectus
supplement in connection with a sale to hedge the Transaction, Counterparty
repeats and reaffirms as of such date all of the representations and warranties
contained in the Underwriting Agreement.  Counterparty hereby agrees to comply
with its covenants contained in the Underwriting Agreement as if such covenants
were made in favor of Deutsche.

 

Interpretive Letter.  Counterparty agrees and acknowledges that the Transaction
is being entered into in accordance with the October 9, 2003 interpretive letter
from the staff of the Securities and Exchange Commission to Goldman, Sachs & Co.
(the “Interpretive Letter”) and agrees that, with respect to the foregoing,
Counterparty has filed a registration statement on Form S-3 with respect to the
“maximum number of shares” (as such term is described in the Interpretive
Letter) and appropriate undertakings under Rule 415 under the Securities Act,
including, but not limited to, Rule 415(a)(4). In addition, Counterparty
represents that it is eligible to conduct a primary offering of Shares on
Form S-3, the offering contemplated by the Underwriting Agreement complies with
Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”),
and the Shares are “actively traded” as defined in Rule 101(c)(1) of Regulation
M (“Regulation M”) promulgated under the Exchange Act.

 

Agreements and Acknowledgments Regarding Shares:

 

(i)                                     Counterparty agrees and acknowledges
that, in respect of any Shares delivered to Deutsche hereunder, such Shares
shall be newly issued (unless mutually agreed otherwise by the parties) and,
upon such delivery, duly and validly authorized, issued and outstanding, fully
paid and nonassessable, free of any lien, charge, claim or other encumbrance
(excluding those created by Deutsche or resulting from Deutsche’s status) and
not subject to any preemptive or similar rights and shall, upon such issuance,
be accepted for listing or quotation on the Exchange.

 

(ii)                                  Counterparty agrees and acknowledges that
Deutsche will hedge its exposure to the Transaction by selling Shares borrowed
from third party securities lenders or other Shares pursuant to a registration
statement, and that, pursuant to the terms of the Interpretive Letter, the
Shares (up to the full Number of Shares) delivered by Counterparty to Deutsche
in connection with the Transaction may be used by Deutsche to return to
securities lenders without further registration under the Securities Act. 
Accordingly, Counterparty agrees that the Shares that it delivers to Deutsche on
or prior to the final Settlement Date will not bear a restrictive legend and
that such Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

(iii)                               Counterparty has reserved and will keep
available at all times, free from preemptive or similar rights and free from any
lien, charge, claim or other encumbrance (excluding those created by Deutsche or
resulting from Deutsche’s status), authorized but unissued Shares at least equal
to the Share Cap, solely for the purpose of settlement under the Transaction.

 

(iv)                              Unless the provisions set forth below under
“Private Placement and Registration Procedures” are applicable, Deutsche agrees
to use any Shares delivered by Counterparty hereunder on any Settlement Date to
return to securities lenders to close out open securities loans with respect to
the Shares.

 

(v)                                 In connection with bids and purchases of
Shares in connection with any Cash Settlement or Net Stock Settlement of the
Transaction, Deutsche shall use its good faith efforts to comply, or cause
compliance, with the provisions of Rule 10b-18 under the Exchange Act as if such
provisions were applicable to such purchases.

 

11

--------------------------------------------------------------------------------


 

Securities Laws Representations and Agreements:

 

(i)                                     Counterparty represents to Deutsche on
the Trade Date and on any date that Counterparty notifies Deutsche that Cash
Settlement, Net Stock Settlement or Alternative Settlement under “Alternative
Settlement” below applies to the Transaction, that (a) each of its filings under
the Securities Act, the Exchange Act or other applicable securities laws that
are required to be filed have been filed and that, as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; and (b) it has not and will not directly or
indirectly violate any applicable law (including, without limitation, the
Securities Act and the Exchange Act) in connection with the Transaction.  In
addition to any other requirement set forth herein, Counterparty agrees not to
designate any Settlement Date or elect Alternative Settlement under “Alternative
Settlement” below if settlement in respect of such date would result in a
violation of any applicable federal or state law or regulation, including the
U.S. federal securities laws.

 

(ii)                                  It is the intent of Deutsche and
Counterparty that following any election of Cash Settlement or Net Stock
Settlement by Counterparty, the purchase of Shares by Deutsche during any Unwind
Period comply with the requirements of Rule 10b5-l(c)(l)(i)(B) of the Exchange
Act and that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-l(c).

 

Counterparty acknowledges that (a) during any Unwind Period Counterparty shall
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Shares by Deutsche (or its agent or affiliate) in
connection with this Confirmation and (b) Counterparty is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws, including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.

 

Counterparty hereby agrees with Deutsche that Counterparty shall not
communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any Equity Derivatives Group Personnel (as defined below);
provided that Counterparty shall not be in breach under this clause (ii) if
Counterparty communicates any Material Non-Public Information (A) during any
call, meeting or other oral communication in which Equity Derivatives Group
Personnel is participating and such Equity Derivatives Group Personnel does not
announce his or her status as such prior to Counterparty’s communication of such
Material Non-Public Information or (B) in response to any email or other written
communication sent by Deutsche in which Equity Derivatives Group Personnel are
included without indicating such Equity Derivatives Group Personnel’s status as
such prior to Counterparty’s communication of such Material Non-Public
Information.  For purposes of the Transaction, “Material Non-Public Information”
means information relating to Counterparty or the Shares that (x) has not been
widely disseminated by wire service, in one or more newspapers of general
circulation, by communication from Counterparty to its shareholders or in a
press release, or contained in a public filing made by Counterparty with the
Securities and Exchange Commission and (y) a reasonable investor might consider
to be of importance in making an investment decision to buy, sell or hold
Shares.  For the avoidance of doubt and solely by way of illustration,
information should be presumed “material” if it relates to such matters as
dividend increases or decreases, earnings estimates, changes in previously
released earnings estimates, significant expansion or curtailment of operations,
significant merger or acquisition proposals or agreements, extraordinary
borrowing, major litigation, liquidity problems, extraordinary management
developments, purchase or sale of substantial assets, or other similar
information.  For purposes of the Transaction, “Equity Derivatives Group
Personnel” means Lars Kestner, Michael Sanderson and any other employee of
Deutsche or its affiliates identified as such to Counterparty via email to
rlieberman@nsamgroup.com and legal@nsamgroup.com in writing from time to time.

 

(iii)                               Counterparty shall, at least one day prior
to the first day of any Unwind Period, notify Deutsche of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of such Unwind Period and during the calendar

 

12

--------------------------------------------------------------------------------


 

week in which the first day of such Unwind Period occurs (“Rule 10b-18
purchase”, “blocks” and “affiliated purchaser” each being used as defined in
Rule 10b-18).

 

(iv)                              During any Unwind Period, Counterparty shall
(a) notify Deutsche prior to the opening of trading in the Shares on any day on
which Counterparty makes, or expects to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to Counterparty (other
than any such transaction in which the consideration consists solely of cash and
there is no valuation period), (b) promptly notify Deutsche following any such
announcement that such announcement has been made, and (c) promptly deliver to
Deutsche following the making of any such announcement information indicating
(1) Counterparty’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (2) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction.  In addition, during any Unwind Period, Counterparty shall
promptly notify Deutsche of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders.

 

(v)                                 Neither Counterparty nor any of its
affiliates shall take or refrain from taking any action (including, without
limitation, any direct purchases by Counterparty or any of its affiliates, or
any purchases by a party to a derivative transaction with Counterparty or any of
its affiliates), either under this Confirmation, under an agreement with another
party or otherwise, that might cause any purchases of Shares by Deutsche or any
of its affiliates in connection with any Cash Settlement or Net Stock Settlement
of the Transaction not to meet the requirements of the safe harbor provided by
Rule 10b-18 if such purchases were made by Counterparty.

 

(vi)                              Counterparty shall not engage in any
“distribution” (as defined in Regulation M) that would cause a “restricted
period” (as defined in Regulation M) to occur during any Unwind Period.

 

(vii)                           Counterparty is not entering into this
Confirmation or making any election hereunder to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) in
violation of the Exchange Act.

 

(viii)                        Counterparty is not and, after giving effect to
the Transaction, will not be an “investment company” as such term is defined in
the U.S. Investment Company Act of 1940, as amended.

 

(ix)                              Counterparty agrees that it shall use its good
faith efforts, upon obtaining actual knowledge of the occurrence of any event
that would, with the giving of notice, the passage of time or the satisfaction
of any condition, constitute an Event of Default, a Potential Event of Default,
a Termination Event in respect of which it is an Affected Party, a Potential
Adjustment Event, an Extraordinary Event or an Additional Disruption Event, to
notify Deutsche within two Scheduled Trading Days of the occurrence of obtaining
such actual knowledge; provided, however, that should Counterparty be in
possession of Material Non-Public Information regarding itself or the Shares,
Counterparty shall not communicate such information to Deutsche in connection
with this Transaction.

 

(x)                                 Counterparty represents and warrants to
Deutsche as of the date hereof, and as of any date on which Counterparty makes
payment to Deutsche in connection with any settlement hereunder, that it is
solvent and able to pay its debts as they come due, with assets having a fair
value greater than liabilities and with capital sufficient to carry on the
business in which it engages.

 

Miscellaneous:

 

Acceleration Events.

 

(i)                                     Dividends.  If on any day after the
Trade Date and prior to the final settlement of the Transaction, Counterparty
declares a distribution, issue or dividend to existing holders of the Shares of
(a) any cash

 

13

--------------------------------------------------------------------------------


 

dividend other than a regular quarterly cash dividend to holders of record in an
amount equal to the Forward Price Reduction Amount, (b) share capital or other
securities of another issuer acquired or owned (directly or indirectly) by
Counterparty as a result of a spin-off or similar transaction, (c) any other
type of securities (other than Shares), rights or warrants or other assets, in
any case for payment (cash or other consideration) at less than the prevailing
market price, as determined by Deutsche or (d) any Extraordinary Dividend, then
Deutsche shall be entitled to designate any Scheduled Trading Day prior to the
date the Number of Shares is first reduced to zero to be a Settlement Date by
providing Counterparty notice thereof no later than 10:00 a.m. (New York City
time) on the Scheduled Trading Day preceding such Settlement Date, and to
designate the number of Settlement Shares for the relevant Settlement Date.

 

(ii)                                  Stock Price Event.  If at any time after
the Trade Date the traded price per Share on the Exchange is less than or equal
to USD 9.07, then Deutsche shall be entitled at any time thereafter to designate
one or more Scheduled Trading Days prior to the date the Number of Shares is
first reduced to zero to be a Settlement Date, by providing Counterparty notice
thereof no later than 10:00 a.m. (New York City time) on the Scheduled Trading
Day preceding such Settlement Date, and to designate the number of Settlement
Shares for the relevant Settlement Date.

 

(iii)                               Announcement of Extraordinary Event.  If on
any day after the Trade Date, any event is announced that, if consummated, would
constitute an Extraordinary Event, then Deutsche shall be entitled to designate
any Scheduled Trading Day prior to the date the Number of Shares is first
reduced to zero to be a Settlement Date by providing Counterparty notice thereof
no later than 10:00 a.m. (New York City time) on the Scheduled Trading Day
preceding such Settlement Date, and to designate the number of Settlement Shares
for the relevant Settlement Date.

 

(iv)                              ISDA Termination.  In lieu of (a) designating
an Early Termination Date as the result of an Event of Default or Termination
Event, (b) terminating the Transaction and determining a Cancellation Amount as
the result of an Additional Disruption Event, or (c) terminating the Transaction
and determining an amount payable in connection with an Extraordinary Event to
which Cancellation and Payment would otherwise be applicable, Deutsche shall be
entitled to designate any Scheduled Trading Day prior to the date the Number of
Shares is first reduced to zero to be a Settlement Date with respect to the
Number of Shares as the Settlement Shares.

 

(v)                                 Termination Settlement.  Notwithstanding
anything to the contrary herein, in the Agreement or in the Equity Definitions,
if a Settlement Date is designated by Deutsche as the result of one of the
foregoing sub-paragraphs (i) through (iv), Physical Settlement shall apply to
the relevant Settlement Shares.

 

Private Placement and Registration Procedures.  If Counterparty notifies
Deutsche that it is unable to comply with the provisions of sub-paragraph
(ii) of “Agreements and Acknowledgments Regarding Shares” above because of a
change in law or a change in the policy of the Securities and Exchange
Commission or its staff, or Deutsche notifies Counterparty that in the opinion
of outside counsel of national standing any Shares to be delivered to Deutsche
by Counterparty may not be freely returned by Deutsche to securities lenders as
described under such sub-paragraph (ii) or otherwise constitute “restricted
securities” as defined in Rule 144 under the Securities Act (the date such
notification is effective being the “Determination Date”), then Counterparty may
elect to effect the delivery of any such Shares (the “Restricted Shares”)
pursuant to either clause (i) or (ii) below, unless waived by Deutsche, on the
later of (A)(1) if Private Placement Settlement is applicable, the tenth
Scheduled Trading Day following the Determination Date or (2) if Registration
Settlement is applicable, the 30th calendar day following the Determination Date
(or if such day is not a Clearance System Business Day, the next Clearance
System Business Day), (B) the date such delivery would otherwise be due pursuant
to the terms of this Confirmation and (C) the Clearance System Business Day
following notice by Deutsche to Counterparty of the number of Shares to be
delivered pursuant to these “Private Placement and Registration Procedures”;
provided that if Counterparty does not so elect within three Scheduled Trading
Days of the Determination Date, Counterparty shall be deemed to have elected
clause (i) below.

 

(i)                                     If Counterparty elects to settle the
Transaction with Restricted Shares (a “Private Placement Settlement”), then
delivery of Restricted Shares by Counterparty shall be effected in customary
private placement procedures with respect to such Restricted Shares reasonably
acceptable to Deutsche; provided that Counterparty may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(a)(2) of the Securities Act for the sale

 

14

--------------------------------------------------------------------------------


 

by Counterparty to Deutsche (or any affiliate designated by Deutsche) of the
Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Deutsche (or any such affiliate of Deutsche).  The Private Placement Settlement
of such Restricted Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Deutsche, due diligence rights (for Deutsche or any designated buyer of the
Restricted Shares by Deutsche), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Deutsche.  In the case of a Private Placement Settlement, Deutsche
shall, in its good faith discretion, adjust the amount of Restricted Shares to
be delivered to Deutsche hereunder in a commercially reasonable manner to
reflect the fact that (A) such Restricted Shares may not be freely returned to
securities lenders by Deutsche and may only be saleable by Deutsche at a
discount to reflect the lack of liquidity in Restricted Shares and (B) Deutsche
will incur carrying costs and other costs in connection with its hedge unwind
activity relating to such Private Placement Settlement; provided that in no
event will Counterparty be required to deliver to Deutsche a number of
Restricted Shares in excess of the Share Cap minus the aggregate number of
Shares delivered by Counterparty to Deutsche under the Transaction prior to such
date of delivery.

 

If Counterparty delivers any Restricted Shares in respect of the Transaction,
Counterparty agrees that (A) such Shares may be transferred by and among
Deutsche and its affiliates and (B) after the “holding period” specified in
Rule 144(d)(ii) under the Securities Act has elapsed, Counterparty shall
promptly remove, or cause the transfer agent for the Shares to remove, any
legends referring to any transfer restrictions from such Shares upon delivery by
Deutsche (or such affiliate of Deutsche) to Counterparty or such transfer agent
of any seller’s and broker’s representation letters customarily delivered by
Deutsche or its affiliates in connection with resales of restricted securities
pursuant to Rule 144 under the Securities Act, each without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Deutsche (or such affiliate of Deutsche).

 

(ii)                                  If Counterparty elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Counterparty shall promptly (but in any event no later than the Scheduled
Trading Day immediately prior to the date delivery of the Shares is due pursuant
to the terms of these “Private Placement and Registration Procedures”) file and
use its commercially reasonable efforts to make effective under the Securities
Act a registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Deutsche, to cover
the resale of Restricted Shares (the “Registered Shares”) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts, commissions, indemnities, due diligence
rights, opinions and certificates, and such other documentation as is customary
for equity resale underwriting agreements, all reasonably acceptable to
Deutsche.  If Deutsche, in its reasonable discretion, is not satisfied with such
procedures and documentation or if a Settlement Date is designated by Deutsche
pursuant to the “Acceleration Events” provisions above, Private Placement
Settlement shall apply notwithstanding any election to the contrary and
Counterparty shall effect delivery of Restricted Shares by the tenth Scheduled
Trading Day following notification from Deutsche.  In the case of a Registration
Settlement, the Calculation Agent shall adjust the amount of Registered Shares
to be delivered to Deutsche hereunder to reflect the fact that Deutsche will
incur carrying costs and other costs in connection with its hedge unwind
activity relating to such Registered Settlement; provided that in no event will
Counterparty be required to deliver to Deutsche a number of Registered Shares in
excess of the Share Cap minus the aggregate number of Shares delivered by
Counterparty to Deutsche under the Transaction prior to such date of delivery.

 

Indemnity.  Counterparty agrees to indemnify Deutsche and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Deutsche and each such affiliate or person being an “Indemnified Party”) from
and against any and all losses, claims, damages and liabilities, joint and
several, incurred by or asserted against such Indemnified Party arising out of,
in connection with, or relating to, the execution or delivery of this
Confirmation, the performance by the parties hereto of their respective
obligations under the Transaction, any breach of any covenant or representation
made by Counterparty in this Confirmation or the Agreement or the consummation
of the transactions contemplated hereby and will reimburse any Indemnified Party
for all reasonable expenses (including reasonable legal fees and expenses) as
they are incurred in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto, except to
the extent resulting from Deutsche’s gross negligence or willful misconduct.

 

15

--------------------------------------------------------------------------------


 

Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEUTSCHE HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEUTSCHE, DBSI, OR COUNTERPARTY IN
THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

Governing Law/Jurisdiction.  This Confirmation shall be governed by the laws of
the State of New York without reference to the conflict of laws provisions
thereof.  The parties hereto irrevocably submit to the exclusive jurisdiction of
the courts of the State of New York and the United States Court for the Southern
District of New York in connection with all matters relating hereto and waive
any objection to the laying of venue in, and any claim of inconvenient forum
with respect to, these courts.

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through DBSI. Nothing in this paragraph shall relieve Deutsche of its
obligations hereunder to make deliveries or provide any notices, demands or
other communications in accordance with the terms hereof.

 

Alternative Settlement.  If Counterparty owes Deutsche any amount in connection
with the Transaction pursuant to Section 12.7 or 12.9 of the Equity Definitions
(except in the case of an Extraordinary Event in which the consideration or
proceeds to be paid to holders of Shares as a result of such event consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
case of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than (x) an
Event of Default of the type described in Section 5(a)(iii), (v), (vi) or
(vii) of the Agreement or (y) a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), or (v) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to satisfy any such Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Deutsche, confirmed in writing within one Scheduled Trading Day,
between the hours of 9:00 a.m. and 4:00 p.m. New York time on the Closing Date,
Early Termination Date or other date of termination or cancellation, as
applicable (“Notice of Termination Delivery”).  Upon Notice of Termination
Delivery, Counterparty shall deliver to Deutsche a number of Termination
Delivery Units having a cash value equal to the amount of such Payment
Obligation (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent acting in a commercially reasonable manner,
taking into account whether the Termination Delivery Units so delivered are
freely tradable).  Settlement relating to any delivery of Termination Delivery
Units pursuant to this provision shall occur within three Scheduled Trading
Days.  “Termination Delivery Unit” means (A) in the case of a Termination Event,
an Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (B) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer; provided that if such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, each of Deutsche and Counterparty and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment and tax structure.

 

Right to Extend.  Deutsche may postpone any Settlement Date to which Cash
Settlement or Net Stock Settlement shall apply or any other date of valuation or
delivery, with respect to some or all of the relevant Settlement Shares, if
Deutsche determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to enable Deutsche to effect purchases of
Shares in connection with its hedging activity hereunder in a manner that would,
if Deutsche were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal and regulatory requirements, as determined by
Deutsche based upon the advice of outside counsel of national

 

16

--------------------------------------------------------------------------------


 

standing.  Notwithstanding the foregoing, Deutsche shall not have any right to
postpone a Settlement Date to which Physical Settlement shall apply.

 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Deutsche shall not be entitled to receive Shares hereunder (whether in
connection with the purchase of Shares on any Settlement Date or otherwise) to
the extent (but only to the extent) that such receipt would result in
(i) Deutsche and each person subject to aggregation of Shares with Deutsche
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder (the “Deutsche Group”) directly or indirectly beneficially owning (as
such term is defined for purposes of Section 13 or Section 16 of the Exchange
Act and rules promulgated thereunder) in excess of 4.9% of the then outstanding
Shares (the “Ownership Threshold”) or (ii) Deutsche and its affiliates having
direct or indirect ownership or control at any time of a number of outstanding
Shares in excess of the Ownership Limit.  Any purported delivery hereunder shall
be void and have no effect to the extent (but only to the extent) that such
delivery would result in Deutsche and its affiliates directly or indirectly so
beneficially owning or so owning or controlling a number of Shares in excess of
the Ownership Limit.  If any delivery owed to Deutsche hereunder is not made, in
whole or in part, as a result of this provision, Counterparty’s obligation to
make such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Deutsche gives notice to Counterparty that such
delivery would not result in (i) Deutsche and its affiliates directly or
indirectly so beneficially owning or so owning or controlling in excess of the
Ownership Limit and (ii) the Deutsche Group directly or indirectly so
beneficially owning or so owning or controlling in excess of the Ownership
Threshold of Shares. “Ownership Limit” means (x) the minimum number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of
any member of the Deutsche Group, or would result in an adverse effect on any
such member, under any applicable law or Counterparty’s organizational
documents, as determined by Deutsche in its reasonable discretion, minus (y) 1%
of the number of Shares outstanding.

 

Commodity Exchange Act.  Each of Deutsche and Counterparty agrees and represents
that it is an “eligible contract participant” as defined in Section 1a(18) of
the U.S. Commodity Exchange Act, as amended (the “CEA”), the Agreement and the
Transaction are subject to individual negotiation by the parties and have not
been executed or traded on a “trading facility” as defined in Section 1a(51) of
the CEA.

 

Securities Act.  Each of Deutsche and Counterparty agrees and represents that it
is a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act or an “accredited investor” as defined under the Securities Act.

 

ERISA.  Each of Deutsche and Counterparty agrees and represents that the assets
used in the Transaction (a) are not assets of any “plan” (as such term is
defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”)) subject
to Section 4975 of the Code or any “employee benefit plan” (as such term is
defined in Section 3(3) of the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) subject to Title I of ERISA, and (b) do not
constitute “plan assets” (as such term is defined in Section 3(42) of ERISA).

 

Bankruptcy Status.  Subject to Insolvency Filing above, Deutsche acknowledges
and agrees that this Confirmation is not intended to convey to Deutsche rights
with respect to the transactions contemplated hereby that are senior to the
claims of Counterparty’s common stockholders in any U.S. bankruptcy proceedings
of Counterparty; provided, however, that nothing herein shall be deemed to limit
Deutsche’s right to pursue remedies in the event of a breach by Counterparty of
its obligations and agreements with respect to this Confirmation and the
Agreement; and provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transaction other than the
Transaction.

 

No Collateral.  Notwithstanding any provision of this Confirmation or the
Agreement, or any other agreement between the parties to the contrary, the
parties acknowledge that the Transaction is not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to the Agreement.  Without limiting the generality of the foregoing, the
Transaction will not be considered to create obligations covered by any
collateral credit support annex to the Agreement and will be disregarded for the
purposes of calculating any exposures pursuant to any such annex.

 

Netting and Setoff.  Deutsche agrees not to set-off or net amounts due from
Counterparty with respect to the Agreement against amounts due from Deutsche to
Counterparty under any obligations other than with respect to the

 

17

--------------------------------------------------------------------------------


 

Agreement whether by operation of law or otherwise.  Section 2(c) of the
Agreement as it applies to payments due with respect to the Transaction shall
remain in effect and is not subject to the first sentence of this provision.

 

Severability, Illegality.  If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

 

Tax Representations.

 

(i)                                     For the purpose of Section 3(e) of the
Agreement, each party makes the following representation:

 

(A)                               It is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 9(h) of the
Agreement and any other payments of interest and penalty charges for late
payment) to be made by it to the other party under the Agreement.

 

(B)                               In making this representation, a party may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(ii)           For the purpose of Section 3(f) of the Agreement:

 

(A)                               Deutsche represents that the Transaction,
entered into by Deutsche Bank AG, London branch acting through Deutsche Bank
Securities Inc. or Deutsche Bank AG, New York branch, will be treated, solely
for United States income tax purposes, as entered into by a United States
corporation.

 

(B)                               Counterparty represents that it is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for United States federal income tax purposes.

 

(iii)                               For the purpose of Section 4(a)(i) of the
Agreement, promptly upon execution of this Confirmation, Counterparty shall
provide to Deutsche a valid and duly executed IRS Form W-9 (or any successor
form) and any required attachments thereto.

 

(iv)                              For the purpose of Section 4(a)(i) of the
Agreement, promptly upon execution of this Confirmation, Deutsche shall provide
to Counterparty a valid and duly executed IRS Form W-8IMY (or any successor
form) from DBAG London branch and withholding statement with attached Form W-9
(or any successor form) from DBAG New York branch.

 

Change of Account.  Section 2(b) of the Agreement is hereby amended by the
addition after the word “delivery” in the first line thereof of the phrase “to
another account in the same legal and tax jurisdiction”.

 

Tax Documents. Section 4(a)(iii) of the Agreement is hereby amended by adding
prior to the existing text:  “upon the earlier of learning that any such form or
document is required or”.

 

2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without

 

18

--------------------------------------------------------------------------------


 

amendment.  In respect of the Attachment to the Protocol, (i) the definition of
“Adherence Letter” shall be deemed to be deleted and references to “Adherence
Letter” shall be deemed to be to this paragraph (and references to “such party’s
Adherence Letter” and “its Adherence Letter” shall be read accordingly),
(ii) references to “adheres to the Protocol” shall be deemed to be “enters into
this Agreement”, (iii) references to “Protocol Covered Agreement” shall be
deemed to be references to this Agreement (and each “Protocol Covered Agreement”
shall be read accordingly), and (iv) references to “Implementation Date” shall
be deemed to be references to the date of this Agreement.  For the purposes of
this paragraph:

 

(i)                                     Deutsche is a Portfolio Data Sending
Entity and Counterparty is a Portfolio Data Receiving Entity;

 

(ii)                                  Deutsche and Counterparty may use a Third
Party Service Provider, and each of Deutsche and Counterparty consents to such
use including the communication of the relevant data in relation to Deutsche and
Counterparty to such Third Party Service Provider for the purposes of the
reconciliation services provided by such entity.

 

(iii)                               The Local Business Days for such purposes in
relation to Deutsche are New York and in relation to Counterparty are New York;

 

(iv)                              The provisions in this paragraph shall survive
the termination of this Transaction.

 

(v)                                 The following are the applicable email
addresses.

 

Portfolio Data:

 

Deutsche: collateral.disputes@db.com

 

 

 

 

 

Counterparty: derivatives.disputes@nrfc.com

 

 

 

Notice of discrepancy:

 

Deutsche: collateral.disputes@db.com

 

 

 

 

 

Counterparty: derivatives.disputes@nrfc.com

 

 

 

Dispute Notice:

 

Deutsche: collateral.disputes@db.com

 

 

 

 

 

Counterparty: derivatives.disputes@nrfc.com

 

NFC Representation Protocol.

 

(i)            The parties agree that the provisions set out in the Attachment
to the ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8,
2013 (the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation
Protocol.  In respect of the Attachment to the Protocol, (i) the definition of
“Adherence Letter” shall be deemed to be deleted and references to “Adherence
Letter” shall be deemed to be to this sub-paragraph (i) (and references to “the
relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into this Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to this Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of this Agreement.

 

(ii)           Counterparty confirms that it enters into the Agreement as a
party making the NFC Representation (as such term is defined in the NFC
Representation Protocol).  Counterparty shall promptly notify Deutsche of any
change to its status as a party making the NFC Representation.

 

Transaction Reporting - Consent for Disclosure of Information.  Notwithstanding
anything to the contrary herein or in the Agreement or any non-disclosure,
confidentiality or other agreements entered into between the parties from time
to time, each party hereby consents to the Disclosure of information (the
“Reporting Consent”):

 

(i)              to the extent required by, or necessary in order to comply
with, any applicable law, rule or regulation which mandates Disclosure of
transaction and similar information or to the extent required by, or necessary
in order to comply with, any order, request or directive regarding Disclosure of
transaction and similar information issued by any relevant authority or body or
agency (“Reporting Requirements”); or

 

19

--------------------------------------------------------------------------------


 

(ii)             to and between the other party’s head office, branches or
affiliates; to any person, agent, third party or entity who provides services to
such other party or its head office, branches or affiliates; to a Market; or to
any trade data repository or any systems or services operated by any trade
repository or Market, in each case, in connection with such Reporting
Requirements.

 

For the purpose of this paragraph, “Disclosure” means disclosure, reporting,
retention, or any action similar or analogous to any of the aforementioned and
“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

 

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

 

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

 

Counterparty hereby confirms that the foregoing (in the exact form provided by
Deutsche) correctly sets forth the terms of the agreement between Deutsche and
Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Deutsche.

 

Deutsche is authorized for the conduct of certain activities by the Prudential
Regulation Authority.  It is subject to limited regulation by the Financial
Conduct Authority and by the Prudential Regulation Authority.

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Attorney in Fact

 

 

 

 

 

 

By:

/s/ John Arnone

 

 

Name: John Arnone

 

 

Title: Attorney in Fact

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as agent in connection with the Transaction

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

By:

/s/ John Arnone

 

 

Name: John Arnone

 

 

Title: Managing Director

 

 

Agreed and Accepted By:

 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

 

 

By:

/s/ Ronald J. Lieberman

 

 

 

 

Name:

Ronald J. Lieberman

 

 

 

 

Title:

Executive Vice President, General Counsel

 

 

 

 

and Secretary

 

 

 

[Signature Page to March 2015 Registered

Forward Transaction Confirmation]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank [g60851ks07i001.gif]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: (212) 250-2500

 

DATE:

 

March 3, 2015

 

 

 

TO:

 

NorthStar Realty Finance Corp.

 

 

399 Park Avenue, 18th Floor

 

 

New York, NY 10022

ATTENTION:

 

Albert Tylis, President

TELEPHONE:

 

01 212 547 2600

FACSIMILE:

 

01 212 547 2700

 

 

 

FROM:

 

Deutsche Bank AG, London Branch

TELEPHONE:

 

44 20 7545 0556

FACSIMILE:

 

44 11 3336 2009

 

 

 

SUBJECT:

 

First Amendment to Registered Forward Transaction

 

 

 

REFERENCE NUMBER:

 

623305

 

The purpose of this letter agreement is to amend certain terms and conditions of
the letter agreement between Deutsche Bank AG, London Branch (“Deutsche”) and
NorthStar Realty Finance Corp. (“Counterparty”), dated as of March 2, 2015 (the
“Confirmation”), as provided below.  Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Confirmation.

 

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES
INC. (“DBSI”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND
HAS NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COUNTERPARTY SHALL BE

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshuman Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske, Henry Ritchotte and
Christian Sewing.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
European Central Bank) and, in the United Kingdom, by the Prudential Regulation
Authority. It is subject to supervision by the European Central Bank and by
BaFin, Germany’s Federal Financial Supervisory Authority, and is subject to
limited regulation in the United Kingdom by the Prudential Regulation Authority
and Financial Conduct Authority.

 

Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany, Local Court of Frankfurt am
Main, HRB No. 30 000; Branch Registration in England and Wales BR000005 and
Registered Address: Winchester House, 1 Great Winchester Street, London EC2N
2DB. Deutsche Bank AG, London Branch is a member of the London Stock Exchange.
Details about the extent of our authorisation and regulation by the Prudential
Regulation Authority, and regulation by the Financial Conduct Authority are
available on request or from www.db.com/en/content/eu_disclosures.htm.

 

--------------------------------------------------------------------------------


 

TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC.  DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

1.              The definition of “Number of Shares” in the “General Terms”
section of the Confirmation is hereby amended by replacing the number
“40,000,000” with the number “48,000,000.”

 

2.              The definition of “Share Cap” in the “General Terms” section of
the Confirmation is hereby amended by replacing the number “80,000,000” with the
number “96,000,000.”

 

3.              Each party hereby reaffirms on the date hereof the
representations contained or incorporated by reference in the Confirmation (with
any references therein to the “Trade Date” deemed references to the date of this
letter agreement).

 

4.              The Confirmation and this letter agreement constitute the entire
agreement and understanding of the parties with respect to their subject matter
and terms of the Transaction and supersede all prior or contemporaneous written
and oral communication with respect thereto.  No amendment, modification or
waiver in respect of this letter agreement will be effective unless in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties.  This letter agreement may be executed in counterparts
(including by facsimile transmission), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

 

5.              The Confirmation, as modified herein, shall continue in full
force and effect.  All references to the Confirmation in the Confirmation or any
document related thereto shall for all purposes constitute references to the
Confirmation as amended hereby.

 

6.              This letter agreement shall be governed by the laws of the State
of New York without reference to the conflict of laws provisions thereof.  The
parties hereto irrevocably submit to the exclusive jurisdiction of the courts of
the State of New York and the United States Court for the Southern District of
New York in connection with all matters relating hereto and waive any objection
to the laying of venue in, and any claim of inconvenient forum with respect to,
these courts.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

Counterparty hereby confirms that the foregoing (in the exact form provided by
Deutsche) correctly sets forth the amendment to the terms of the agreement
between Deutsche and Counterparty with respect to the Transaction, by manually
signing this letter agreement or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Deutsche.

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Attorney in Fact

 

 

 

 

 

 

By:

/s/ John Arnone

 

 

Name: John Arnone

 

 

Title: Attorney in Fact

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as agent in connection with the Transaction

 

 

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ John Arnone

 

 

Name: John Arnone

 

 

Title: Managing Director

 

 

Agreed and Accepted By:

 

 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

By:

/s/ Ronald J. Lieberman

 

 

Name:

Ronald J. Lieberman

 

 

Title:

Executive Vice President, General Counsel

 

 

 

and Secretary

 

 

[Signature Page to Amendment to March 2015

Registered Forward Transaction Confirmation]

 

--------------------------------------------------------------------------------